Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered December 6, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
The evidence against defendant was legally sufficient and the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
The trial court’s prompt curative action regarding the prosecutor’s attempts to elicit testimony from defendant characterizing the undercover officer as a liar averted any prejudice to defendant (People v Robertson, 192 AD2d 447, lv denied 82 NY2d 725).
The trial court’s response to a jury note that indicated that the jury desired an additional hour of deliberations was not coercive, and the court properly denied defendant’s request that deliberations instead be suspended for the night. The response, given with defendant’s approval, specifically instructed that there were no time restrictions on deliberations, and simply honored the jury’s request to continue deliberating *254(People v Townes, 141 AD2d 876, lv denied 72 NY2d 925). Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.